 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID ROMO,                                          No. 2:19-cv-2160 CKD P
12                        Plaintiff,
13            v.                                           ORDER
14    LOS ANGELES SHERIFF
      DEPARTMENT, et al.,
15
                          Defendants.
16

17

18           Plaintiff, a Los Angeles county prisoner proceeding pro se, has filed a civil rights action

19   pursuant to 42 U.S.C. § 1983. The federal venue statute provides that a civil action “may be

20   brought in (1) a judicial district in which any defendant resides, if all defendants are residents of

21   the State in which the district is located, (2) a judicial district in which a substantial part of the

22   events or omissions giving rise to the claim occurred, or a substantial part of property that is the

23   subject of the action is situated, or (3) if there is no district in which an action may otherwise be

24   brought as provided in this action, any judicial district in which any defendant is subject to the

25   court’s personal jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

26           In this case, the defendants are located in and the claim arose in Los Angeles County,

27   which lies within the jurisdiction of the United States District Court for the Central District of

28   California. Therefore, plaintiff’s claim should have been filed in the Central District. In the
                                                          1
 1   interest of justice, a federal court may transfer a complaint filed in the wrong district to the

 2   correct district. See 28 U.S.C. § 1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir.

 3   1974).

 4            Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

 5   States District Court for the Central District of California.

 6   Dated: October 29, 2019
                                                       _____________________________________
 7
                                                       CAROLYN K. DELANEY
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10

11   1/mp
     romo2160.21a
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
